UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 1-11986 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1815473 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 40,278,284 shares of Common Stock, $.01 par value, outstanding as of November 1, 2009 1 TANGER FACTORY OUTLET CENTERS, INC. Index Page Number Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets - as of September 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations - for the three and nine months ended September 30, 2009 and 2008 4 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 32 Signatures 32 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) September30, December31, 2009 2008 ASSETS: (as adjusted) Rental property Land $ $ Buildings, improvements and fixtures Construction in progress Accumulated depreciation ) ) Rental property, net Cash and cash equivalents Investments in unconsolidated joint ventures Deferred charges, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $917 and $9,137, respectively) $ $ Mortgage payable (including a debt discount of $554 and $0, respectively) Unsecured term loan Unsecured lines of credit Construction trade payables Accounts payable and accrued expenses Other liabilities Total liabilities Commitments Equity Tanger Factory Outlet Centers, Inc. equity Preferred shares, 7.5% Class C, liquidation preference $25 per share, 8,000,000 shares authorized, 3,000,000 shares issued and outstanding at September 30, 2009 and December 31, 2008 Common shares, $.01 par value, 150,000,000 shares authorized, 40,278,284 and 31,667,501 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively Paid in capital Distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) Equity attributable to Tanger Factory Outlet Centers, Inc. Equity attributable to noncontrolling interest in Operating Partnership Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended Nine months ended September30, September30, 2009 2008 2009 2008 Revenues (as adjusted) (as adjusted) Base rentals $ 44,160 $ 40,519 $ $ 116,374 Percentage rentals Expense reimbursements Other income Total revenues Expenses Property operating General and administrative Depreciation and amortization Impairment charge Total expenses Operating income Interest expense ) Gain on early extinguishment of debt Gain on fair value measurement of previously held interest in acquired joint venture Loss on settlement of US treasury rate locks ) Income before equity in earnings (losses) of unconsolidated joint ventures Equity in earnings (losses) of unconsolidated joint ventures 68 ) Net income Noncontrolling interest ) Net income attributable to Tanger Factory Outlet Centers, Inc. $ 3,957 $ 9,722 $ $ 16,886 Basic earnings per common share Income from continuing operations $ .06 $ .26 $ Net income $ .06 $ .26 $ $ .39 Diluted earnings per common share Income from continuing operations $ .06 $ .26 $ Net income $ .06 $ .26 $ $ .38 Dividends paid per common share $ .3825 $ The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, (as adjusted) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charge Amortization of deferred financing costs Gain on sale of land outparcel ) Gain on early extinguishment of convertible debt ) Gain on fair value measurement of previous interest held in acquired joint venture ) Loss on settlement of US treasury rate locks Equity in (earnings) losses of unconsolidated joint ventures ) Compensation expense related to restricted shares and options granted Amortization of debt premiums and discount, net Distributions of cumulative earnings from unconsolidated joint ventures Net accretion of market rent rate adjustment ) ) Straight-line base rent adjustment ) ) Increase (decrease) due to changes in: Other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities INVESTING ACTIVITIES Additions to rental property ) ) Acquisition of remaining interests in unconsolidated joint venture, net of cash acquired ) Proceeds from sale of land outparcel Additions to investments in unconsolidated joint ventures ) ) Additions to deferred lease costs ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Cash dividends paid ) ) Distributions to noncontrolling interest in Operating Partnership ) ) Proceeds from issuance of common shares Proceeds from debt issuances Repayments of debt ) ) Proceeds from tax incremental financing Additions to deferred financing costs ) ) Proceeds from exercise of options Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER FACTORY OUTLET CENTERS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Factory Outlet Centers, Inc. and subsidiaries is one of the largest owners and operators of outlet centers in the United States.We are a fully-integrated, self-administered and self-managed real estate investment trust, or REIT, which focuses exclusively on developing, acquiring, owning, operating and managing outlet shopping centers.As of September 30, 2009, we owned and operated 31 outlet centers, with a total gross leasable area of approximately 9.2 million square feet.These outlet centers were 96% occupied.Also, we operated and had partial ownership interests in two outlet centers totaling approximately 950,000 square feet. Our outlet centers and other assets are held by, and all of our operations are conducted by, Tanger Properties Limited Partnership and subsidiaries.Accordingly, the descriptions of our business, employees and properties are also descriptions of the business, employees and properties of the Operating Partnership.Unless the context indicates otherwise, the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries and the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries.The terms “we”, “our” and “us” refer to the Company or the Company and the Operating Partnership together, as the text requires. We own the majority of the units of partnership interest issued by the Operating Partnership through our two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The Tanger family, through its ownership of the Tanger Family Limited Partnership holds the remaining units as a limited partner.Stanley K. Tanger, our founder and a member of our Board of Directors, is the sole general partner of the Tanger Family Limited Partnership. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2008 and in conjunction with the Current Report on Form 8-K that was filed on July 2, 2009 solely to reflect certain retrospective accounting adjustments described below with respect to the financial information contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008.The December 31, 2008 balance sheet data in this Form 10-Q was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.Certain prior period amounts have been reclassified to conform to the current period presentation, including changes resulting from the adoption on January1, 2009 of new accounting pronouncements regarding convertible debt instruments that may be settled in cash upon conversion (including partial cash settlement), noncontrolling interests in consolidated financial statements and earnings per share, as discussed below. On July1, 2009, the FASB Accounting Standards Codification (the “Codification”) became the authoritative source of accounting principles to be applied to financial statements prepared in accounting with Generally Accepted Accounting Principles (“GAAP”).In accordance with the Codification, citations to accounting literature in this report are presented in plain English. The accompanying unaudited consolidated financial statements include our accounts, our wholly-owned subsidiaries, as well as the Operating Partnership and its subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair statement of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. We have performed an evaluation of subsequent events through November 6, 2009, which is the date the Quarterly Report on Form 10-Q was filed. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 Adoption of Recent Accounting Pronouncements Convertible Debt Effective January1, 2009, we retrospectively adopted guidance related to convertible debt instruments that may be settled in cash upon conversion (including partial cash settlements). In August 2006 we issued $149.5 million of Exchangeable Notes at an interest rate of 3.75 %, or the Exchangeable Notes.These Exchangeable Notes were within the scope of the new accounting guidance, which requires bifurcation of the Exchangeable Notes into a debt component that is initially recorded at fair value and an equity component.The difference between the fair value of the debt component and the initial proceeds from issuance of the instrument is recorded as a component of equity.The liability component of the debt instrument is accreted to par using the effective interest method over the remaining life of the debt (the first redemption date in August 2011).The accretion is reported as a component of interest expense.The equity component is not subsequently re-valued as long as it continues to qualify for equity treatment.Upon implementation of this accounting change we did the following: a. We concluded that the difference between the fair value of the debt component at issuance and the initial proceeds received was approximately $15.0 million based on a market interest rate of 6.11%.Therefore, we recorded an increase to equity of approximately $15.0 million.The corresponding debt discount of $15.0 million recognized was as a reduction to the carrying value of the Exchangeable Notes on the balance sheets. b. We also reclassified upon adoption approximately $363,000 of unamortized financing costs to shareholders’ equity as these costs were attributable to the issuance of the conversion feature associated with the Exchangeable Notes. c. Distributions in excess of net income as of December 31, 2008 includes a decrease of approximately $5.1 million for the cumulative accretion of the debt discount from August 2006 through December 31, 2008. d. The revised diluted earnings per common share for the three and nine months ended September 30, 2008 were reduced by $.02 and $.05 per share, respectively, from their originally recorded amounts. In May 2009, we completed an exchange offering where we retired a principal amount of $142.3 million of the outstanding Exchangeable Notes and issued approximately 4.9 million common shares in exchange for the related Exchangeable Notes.See Note 6 for further discussion. The Exchangeable Notes issued in 2006 had an outstanding principal amount of $7.2 million and $149.5 million, respectively, as of September 30, 2009 and December 31, 2008 and are reflected on our consolidated balance sheets as follows (in millions): As of September 30, As of December 31, Equity component carrying amount Unamortized debt discount Net debt carrying amount Non-cash interest expense related to the accretion of the debt discounts, net of additional capitalized amounts and reclassified loan cost amortization, and contractual coupon interest expense were recognized for the three and nine month periods ended September 30, 2009 and 2008, as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Non-cash interest Contractual coupon interest $ 1,402 7 Noncontrolling Interests in Consolidated Financial Statements In December 2007, guidance was issued that establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.The guidance clarifies that a noncontrolling interest in a subsidiary should be reported as equity in the consolidated balance sheet and the noncontrolling interest's share of earnings is included in consolidated net income.The calculation of earnings per share continues to be based on income amounts attributable to the Company.We adopted the guidance effective January 1, 2009 which required retrospective adoption of the presentation and disclosure requirements for existing noncontrolling interests.All other requirements are applied prospectively.Upon adoption we did the following: a. We reclassified the noncontrolling interests of the Operating Partnership from the mezzanine section of our balance sheets to equity but separate from the equity attributable to the Company.This reclassification totaled $30.7 million as of December 31, 2008. b. We display on the statements of operations net income at levels that include the amounts attributable to both the Company and the noncontrolling interest.We also display the amounts of net income attributable to the Company separate from net income attributable to the noncontrolling interest.Previously, net income attributable to the noncontrolling interest was reported as an expense or other deduction in arriving at net income. The following table provides a reconciliation of the beginning and the ending carrying amounts of total equity, equity attributable to Tanger Factory Outlet Centers, Inc. and equity attributable to the noncontrolling interest in the Operating Partnership (in thousands, except share and per share amounts): Equity of Tanger Factory Outlet Centers, Inc. Preferred shares Common shares Paid in capital Distributions in excess of earnings Accumulated other comprehensive income (loss) Tanger Factory Outlet Centers, Inc.equity Noncontrolling interest in Operating Partnership Total Equity Balance at December 31, 2008 as previously reported $ ) $ ) $ $ $ Cumulative effect from adoption of guidance regarding convertible debt instruments that may be settled in cash upon conversion (including partial cash settlements) 12,299 ) 7,155 1,371 8,526 Reclassification upon adoption of guidance related to accounting for noncontrolling interests in a subsidiary 29,321 29,321 Balance at December 31, 2008 as adjusted $ ) $ ) $ $ $ Comprehensive Income: Net Income Other comprehensive income Total comprehensive income Compensation under incentive award plan Issuance of 85,845 common shares upon exercise of options 1 Grant of 207,500 restricted shares 2 (2 ) Issuance of 4.9 million common shares in connection with exchange offering related to convertible debtaccounted for under FSP 14-1, net of reacquired equity 49 Issuance of 3.45 million common, shares, net of issuance costs of $5.7 million 34 Adjustmentfor noncontrolling interest in Operating Partnership ) ) Preferred dividends ($1.40625 per share) Common dividends ($1.145 per share) Distributions to noncontrolling interest in the Operating Partnership ) ) Balance at September 30, 2009 $ ) $ ) $ $ $ 8 Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities On January1, 2009, we adopted accounting guidance that addresses whether instruments granted in share-based payment awards are participating securities prior to vesting, and therefore, need to be included in the earnings allocation when computing earnings per share under the two-class method. Unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.Upon adoption, all prior-period earnings per share data are required to be adjusted retrospectively.There was no impact upon retrospective application for the three months ended September 30, 2008 per share on a diluted basis.For the nine months ended September 30, 2008, the retrospective application resulted in a decrease of $.01 per share on a diluted basis. Reclassifications Certain amounts in the December 31, 2008 consolidated balance sheet have been reclassified to the caption “other liabilities” from the caption “accounts payable and accrued expenses” to conform to the presentation of the consolidated balance sheet presented as of September 30, 2009.The caption other liabilities includes the fair value of derivative instruments and the liability related to the Washington County, Pennsylvania tax increment financing obligation. 3. Rental Properties Expansions at Existing Centers During the second quarter of 2009, we completed construction of a 23,000 square foot expansion at our Commerce II, Georgia outlet center.The majority of the tenants opened during the second quarter of 2009. No interest costs were capitalized for the three months ended September 30, 2009.Interest costs capitalized during the three months ended September 30, 2008 amounted to $560,000 and for the nine months ended September 30, 2009 and 2008 amounted to $84,000 and $1.7 million, respectively. Impairment Charge Rental property held and used by us is reviewed for impairment in the event that facts and circumstances indicate the carrying amount of an asset may not be recoverable. In such an event, we compare the estimated future undiscounted cash flows associated with the asset to the asset’s carrying amount, and if less, recognize an impairment loss in an amount by which the carrying amount exceeds its fair value. During the second quarter 2009, we determined for our Commerce I, GA outlet center that the estimated future undiscounted cash flows of that property did not exceed the property’s carrying value based on deteriorating amounts of net operating income and the expectation that the occupancy rate of the property will significantly decrease in future periods.Therefore, we recorded a $5.2 million non-cash impairment charge in our consolidated statement of operations which equaled the excess of the property’s carrying value over its fair value.We determined the fair value using a market approach whereby we considered the prevailing market income capitalization rates and sales data for transactions involving similar assets. 9 Tax Increment Financing In December 2006 the Redevelopment Authority of Washington County, Pennsylvania issued tax increment financing bonds to finance a portion of the public infrastructure improvements related to the construction of the Tanger outlet center in Washington, PA.We received the net proceeds from the bond issuance as reimbursement as we spent funds on qualifying assets as defined in the bond agreement.Debt service of these bonds is funded by 80% of the incremental real property taxes assessed within the tax increment financing district and any shortfalls in the debt service are funded by special assessments on the Washington, PA property.We originally recorded in other liabilities on our consolidated balance sheet approximately $17.5 million which represents the funds that we have received and expect to receive from the bonds.Associated with this liability is a discount of $6.1 million representing the difference between the amount received and the total amount of the bonds issued.The principal amount of bonds issued totaled $23.6 million, mature in July 2035 and bear interest at an effective rate of 8.10% and a stated rate of 5.45%. For the three and nine months ended September 30, 2009, approximately $322,000 and $1.0 million, respectively, of interest expense related to this bond is included in the consolidated statement of operations. Also in August 2009, we closed on the sale of an outparcel of land at our property in Washington, PA.The net proceeds from the sale were approximately $1.6 million.A condition of the sale was the assumption by the buyer of approximately $2.6 million of the tax increment financing liability.The gain on sale of outparcel of approximately $3.3 million was included in other income in the statement of operations.As of September 30, 2009, after accounting for the assumption by the buyer, the net carrying amount of our obligations under the bonds totaled $15.0 million.Estimated principal reductions over the next five years are expected to approximate $633,000. Change in Accounting Estimate During the first quarter of 2009, we obtained approval from Beaufort County, South Carolina to implement a redevelopment plan at the Hilton Head I, SC outlet center.Based on our current redevelopment timeline, we determined that the estimated remaining useful life of the existing outlet center is approximately three years.As a result of this change in useful lives, additional depreciation and amortization of approximately $2.0 million and $4.5 million was recognized during the three and nine months ended September 30, 2009.The accelerated depreciation and amortization reduced income from continuing operations and net income by approximately $.05 and $.11 per share for the three and nine months ended September 30, 2009. 4. Acquisition of Rental Property On January 5, 2009, we purchased the remaining 50% interest in the joint venture that owned the outlet center in Myrtle Beach, SC on Hwy 17 for a cash price of $32.0 million, which was net of the assumption of the existing mortgage loan of $35.8 million.The acquisition was funded by amounts available under our unsecured lines of credit.We had owned a 50% interest in the Myrtle Beach Hwy 17 joint venture since its formation in 2001 and accounted for it under the equity method.The joint venture is now 100% owned by us and has therefore been consolidated in 2009. In December 2007, revised guidance was issued relating to business combinations that requires the acquisition method of accounting be used for all business combinations for which the acquisition date is on or after January 1, 2009, as well as for an acquirer to be identified for each business combination.The following table illustrates the fair value of the total consideration transferred and the amounts of the identifiable assets acquired and liabilities assumed at the acquisition date (in thousands): Cash Debt assumed Fair value of total consideration transferred Fair value of our equity interest in Myrtle Beach Hwy 17 held before the acquisition Total 10 The following table summarizes the allocation of the purchase price to the identifiable assets acquired and liabilities assumed as of January 5, 2009, the date of acquisition (in thousands) and the weighted average amortization period by major intangible asset class (in years): Value Weighted amortization period Buildings, improvements and fixtures $ 81,182 Deferred lease costs and other intangibles Below market lease value Below market land lease value Lease in place value Tenant relationships Present value of lease & legal costs Total deferred lease costs and other intangibles Subtotal Debt discount Fair value of interest rate swap assumed Fair value of identifiable assets and liabilities assumed, net Net assets acquired There was no contingent consideration associated with this acquisition.We expensed as incurred approximately $28,000 in third-party acquisition related costs for the Myrtle Beach Hwy 17 acquisition.As a result of acquiring the remaining 50% interest in Myrtle Beach Hwy 17, our previously held interest was remeasured at fair value, resulting in a gain of approximately $31.5 million. 5. Investments in Unconsolidated Real Estate Joint Ventures Our investments in unconsolidated joint ventures as of September 30, 2009 and December 31, 2008 aggregated $9.6 million and $9.5 million, respectively.We have evaluated the accounting treatment for each of the joint ventures and have concluded based on the current facts and circumstances that the equity method of accounting should be used to account for the individual joint ventures. At September 30, 2009, we were members of the following unconsolidated real estate joint ventures: Joint Venture Center Location Opening Date Ownership % Square Feet Carrying Value of Investment (in millions) Total Joint Venture Debt (in millions) Deer Park Deer Park, Long Island, New York 33.3% Wisconsin Dells Wisconsin Dells, Wisconsin 50% These investments are recorded initially at cost and subsequently adjusted for our equity in the venture’s net income (loss) and cash contributions and distributions.The following management, leasing and marketing fees were recognized from services provided to Myrtle Beach Hwy 17 (2008 period only), Wisconsin Dells and Deer Park (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Fee: Management and leasing Marketing 35 28 93 Total Fees 11 Our investments in real estate joint ventures are reduced by 50% of the profits earned for leasing and development services provided to Wisconsin Dells.Our investment in Deer Park is reduced by 33.3% of the profits earned for leasing services provided to Deer Park.Our carrying value of investments in unconsolidated joint ventures differs from our share of the assets reported in the “Summary Balance Sheets – Unconsolidated Joint Ventures” shown below due to adjustments to the book basis, including intercompany profits on sales of services that are capitalized by the unconsolidated joint ventures. The differences in basis are amortized over the various useful lives of the related assets. We monitor various indicators that the value of our investments in unconsolidated joint ventures may be impaired.An investment is impaired only if management’s estimate of the value of the investment is less than the carrying value of the investments, and such decline in value is deemed to be other than temporary.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the investment over the fair value of the investment.Our estimates of fair value for each joint venture investment are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates and operating costs of the property.As these factors are difficult to predict and are subject to future events that may alter our assumptions, the values estimated by us in our impairment analysis may not be realized.As of September 30, 2009, we do not believe that any of our equity investments were impaired. Wisconsin Dells In March 2005, we established the Wisconsin Dells joint venture to construct and operate a Tanger Outlet center in Wisconsin Dells, Wisconsin. The 264,900 square foot center opened in August 2006.In February 2006, in conjunction with the construction of the center, Wisconsin Dells entered into a three-year, interest-only mortgage agreement with a one-year maturity extension option.In February 2009, the one-year option became effective to extend the maturity of the mortgage to February 24, 2010.As of September 30, 2009, the loan had a balance of $25.3 million with a floating interest rate based on the one month LIBOR index plus 1.30%.The mortgage loan incurred by this unconsolidated joint venture is collateralized by its property as well as joint and several guarantees by us and designated guarantors of our venture partner. In October 2009, Wells Fargo Bank agreed to refinance the $25.3 million mortgage for a term of three years at a rate of the LIBOR index plus 3.00%.The loan also includes two one-year extensions. Deer Park In June 2009, the two interest rate swaps entered into by Deer Park with a notional amount totaling $170.0 million that had fixed the LIBOR index at an average of 5.38% related to Deer Park’s $284.0 million construction loan expired.At that time, a forward starting interest rate cap originally purchased by Deer Park in February 2009 replaced these interest rate protection agreements as a hedge of interest rate risk.The agreement caps the 30-day LIBOR index at 4% on a notional amount of $240.0 million at a cost approximately $290,000 for a period through April 2011.The interest rate on our construction loan including the credit spread as of September 30, 2009 was 1.62%. Condensed combined summary financial information of joint ventures accounted for using the equity method is as follows (in thousands): Summary Balance Sheets – Unconsolidated Joint Ventures As of September 30, 2009 As of December 31, 2008 Assets Investment properties at cost, net Cash and cash equivalents Deferred charges, net Other assets Total assets Liabilities and Owners’ Equity Mortgages payable Construction trade payables Accounts payable and other liabilities (1) Total liabilities Owners’ equity (1) Total liabilities and owners’ equity (1) Includes the fair value of interest rate swap agreements at Deer Park and Myrtle Beach Hwy 17 totaling $5.6 million as of December 31, 2008 as an increase in other liabilities and a reduction of owners’ equity. 12 Three Months Ended Nine Months Ended Summary Statements of Operations - September 30, September 30, Unconsolidated Joint Ventures Revenues $ 5,582 Expenses Property operating General and administrative 90 Depreciation and amortization Total expenses Operating income Interest expense Net income (loss) $ 2,949 Tanger’s share of: Net income (loss) Depreciation (real estate related) 6. Debt In May 2009, the Exchangeable Notes of the Operating Partnership in the principal amount of $142.3 million were exchanged for Company common shares, representing approximately 95.2% of the total Exchangeable Notes outstanding prior to the exchange offer.In the aggregate, the exchange offer resulted in the issuance of approximately 4.9 million Company common shares and the payment of approximately $1.2 million in cash for accrued and unpaid interest and in lieu of fractional shares.Following settlement of the exchange offer, Exchangeable Notes in the principal amount of approximately $7.2 million remained outstanding.In connection with the exchange offering, we recognized in income from continuing operations and net income a gain on early extinguishment of debt in the amount of $10.5 million.A portion of the debt discount recorded amounting to approximately $7.0 million was written-off as part of the transaction. In July 2009, Wells Fargo Bank increased the size of their unsecured line of credit from $100.0 million to $125.0 million allowing us to continue to maintain $325.0 million in unsecured lines of credit. In September 2009, Moody's Investors Service affirmed its Baa3 senior unsecured rating for the Operating Partnership and revised the rating outlook for the Company to positive from stable. The estimated fair value of our debt, consisting of senior unsecured notes, Exchangeable Notes, unsecured term credit facilities and unsecured lines of credit, at September 30, 2009 and December 31, 2008 was $550.2 million and $711.8 million, respectively, and its recorded value was $580.5 million and $786.9 million, respectively.A 1% increase from prevailing interest rates at September 30, 2009 and December 31, 2008 would result in a decrease in fair value of total debt of approximately $17.6 million and $37.4 million, respectively.Fair values were determined, based on level 2 inputs as defined in Note 13, using discounted cash flow analyses with an interest rate or credit spread similar to that of current market borrowing arrangements. 13 7. Common Share Offering In August 2009, we completed a common share offering of 3.45 million shares at a price of $35.50 per share, with net proceeds of approximately $116.8 million.We used the net proceeds to repay borrowings under our unsecured lines of credit and for general corporate purposes. 8. Other Comprehensive Income Total comprehensive income for the three and nine months ended September 30, 2009 and 2008 is as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net income $ Other comprehensive income: Reclassification adjustment for amortization of gain on 2005 settlement of US treasury rate lock included in net income ) Reclassification adjustment for termination of US treasury rate locks Change in fair value of treasury rate locks ) Change in fair value of cash flow hedges ) ) Change in fair value of our portion of our unconsolidated joint ventures’ cash flow hedges (6 ) Other comprehensive income (loss) 64 ) Total comprehensive income Comprehensive incomeattributable to the noncontrolling interest ) Total comprehensive income attributable to Tanger Factory Outlet Centers, Inc. 9.Executive Severance Stanley K. Tanger, founder of the Company, retired as an employee of the Company and resigned as Chairman of the Board effective September 1, 2009.Pursuant to Mr. Tanger’s employment agreement, as agreed upon by the Company and Mr. Tanger, he will receive a cash severance amount of $ 3.4 million.Additionally, the Board approved a modification to Mr. Tanger’s restricted share agreements whereas, upon his retirement, 216,000 unvested restricted common shares previously granted to Mr. Tanger vested.Mr. Tanger continues to serve as a member of the Company's Board of Directors. 10.Share-Based Compensation During the first quarter of 2009, our Board of Directors approved the grant of 207,500 restricted common shares to the independent directors and our officers.The restricted common shares granted to independent directors vest ratably over a three year period.The restricted common shares granted to officers vest ratably over a five year period.The grant date fair value of the awards, or $28.19 per share, was determined based upon the closing market price of our common shares on the day prior to the grant date in accordance with the terms of the Company’s Incentive Award Plan, or Plan.Compensation expense related to the amortization of the deferred compensation amount is being recognized in accordance with the vesting schedule of the restricted shares. As noted in Note 9 above, upon retirement from the Company in September 2009, the 216,000 unvested restricted common shares granted to Stanley K. Tanger vested.The Company recorded approximately $6.9 million of incremental compensation expense in the period related to this accelerated vesting of share-based compensation. 14 We recorded share-based compensation expense in our statements of operations as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Restricted shares Options 50 78 Total share based compensation As of September 30, 2009, there was $8.5 million of total unrecognized compensation cost related to unvested share-based compensation arrangements granted under the Plan. 11.Earnings Per Share The following table sets forth a reconciliation of the numerators and denominators in computing earnings per share (in thousands, except per share amounts): Three Months Ended Nine Months Ended September 30, September 30, Numerator Net income attributable to the Company $ Less applicable preferred share dividends ) Less allocation of earnings to participating securities ) Net income available to common shareholders of the Company $ Denominator Basic weighted average common shares Effect of Exchangeable Notes 7 7 Effect of outstanding options 75 79 Diluted weighted average common shares Basic earnings per common share Income from continuing operations $ Net income $ Diluted earnings per common share Income from continuing operations $ Net income $ Our Exchangeable Notes are included in the diluted earnings per share computation, if the effect is dilutive, using the treasury stock method.In applying the treasury stock method, the effect will be dilutive if the average market price of our common shares for at least 20 trading days in the 30 consecutive trading days at the end of each quarter is higher than the exchange rate of $36.06 per share. The computation of diluted earnings per share excludes options to purchase common shares when the exercise price is greater than the average market price of the common shares for the period.No options were excluded from the computations for the three and nine months ended September 30, 2009 and 2008, respectively.The assumed conversion of the partnership units held by the noncontrolling interest limited partner as of the beginning of the year, which would result in the elimination of earnings allocated to the noncontrolling interest in the Operating Partnership, would have no impact on earnings per share since the allocation of earnings to a partnership unit, as if converted, is equivalent to earnings allocated to a common share. The Company’s unvested restricted share awards contain non-forfeitable rights to dividends or dividend equivalents. The impact of the unvested restricted share awards on earnings per share has been calculated using the two-class method whereby earnings are allocated to the unvested restricted share awards based on dividends declared and the unvested restricted shares' participation rights in undistributed earnings. 15 12.Derivatives We are exposed to various market risks, including changes in interest rates.Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates.We may periodically enter into certain interest rate protection and interest rate swap agreements to effectively convert floating rate debt to a fixed rate basis.We do not enter into derivatives or other financial instruments for trading or speculative purposes. In accordance with our derivatives policy, all derivatives are assessed for effectiveness at the time the contracts are entered into and are assessed for effectiveness on an on-going basis at each quarter end.All of our derivatives have been designated as cash flow hedges.Unrealized gains and losses related to the effective portion of our derivatives are recognized in other comprehensive income and gains or losses related to ineffective portions are recognized in the income statement.At September 30, 2009, all of the derivatives which we originally entered into were considered effective. The table below presents the fair value of our derivative financial instruments as well as their classification on the Balance Sheet as of September 30, 2009 and December 31, 2008 (in millions). Liability Derivatives As of As of September 30, 2009 December 31, 2008 Notional amounts Balance sheet location Fair value Balance sheet location Fair value Derivatives designated as hedging instruments Interest rate swap agreements Other liabilities Other liabilities Derivatives not designated as hedging instruments(1) Interest rate swap agreement Other liabilities N/A N/A Total derivatives (1)The derivative not designated as a hedging instrument was the interest rate swap agreement assumed when we purchased the remaining 50% interest in the joint venture that owned the outlet center in Myrtle Beach, SC on Hwy 17.We could not qualify for hedge accounting for this assumed derivative which had a fair value of $1.7 million upon acquisition and was recorded in other liabilities in the balance sheet.Changes in fair value of this derivative are recorded through the statement of operations until its expiration in March 2010. The remaining net benefit from a derivative settled during 2005 in accumulated other comprehensive income was an unamortized balance as of September 30, 2009 of $2.2 million which will amortize into the statement of operations through October 2015. 13.Fair Value Measurements In September 2006, accounting guidance was issued which defines fair value, establishes a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements.We adopted the guidance as of January 1, 2008 for financial instruments.Although the adoption did not materially impact our financial condition, results of operations or cash flow, we are now required to provide additional disclosures as part of our consolidated financial statements. In February2008, further guidance was issued which delayed the effective date of certain guidance pertaining to all nonfinancial assets and nonfinancial liabilities, except for items recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).Rental property is considered a nonfinancial asset and the testing of it for impairment is considered nonrecurring in nature.Effective January 1, 2009, the definition of fair value in the context of an impairment evaluation became the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. 16 The guidance established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers are defined as follows: Tier Description Level 1 Defined as observable inputs such as quoted prices in active markets Level 2 Defined as inputs other than quoted prices in active markets that are either directly or indirectly observable Level 3 Defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions The valuation of our financial instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of each derivative. This analysis reflects the contractual terms of the derivatives, including the period to maturity, and uses observable market-based inputs, including interest rate curves.The valuation also includes a discount for counterparty risk.We have determined that our derivative valuations are classified in Level 2 of the fair value hierarchy. For assets and liabilities measured at fair value on a recurring basis, quantitative disclosure of the fair value for each major category of assets and liabilities is presented below: Fair Value Measurements at Reporting Date Using (in millions) Quoted prices in active markets Significant other Significant for identical assets observable inputs unobservable inputs Level 1 Level 2 Level 3 Liabilities: Derivative financial instruments (1) (1) Included in “Other liabilities” in the accompanying consolidated balance sheet. For assets and liabilities measured at fair value on a non-recurring basis, quantitative disclosure of the fair value for each major category of assets and liabilities is presented below: Fair Value Measurements at Reporting Date Using (in millions) Quoted prices in active markets Significant other Significant for identical assets observable inputs unobservable inputs Level 1 Level 2 Level 3 Assets: Long lived assets held and used (1) (1) Long-lived assets held and used with a carrying amount of $7.2 million were written down to their fair value of $2.0 million as of June 30, 2009, resulting in an impairment charge of $5.2 million. This chargewas included in earnings for the nine months ended September 30, 2009.The new basis is included in “Land” and “Building, improvements and fixtures” in the accompanying consolidated balance sheet. 14.Non-Cash Activities Non-cash financing activities that occurred during the 2009 period included the assumption of mortgage debt in the amount of $35.8 million, including a discount of $1.5 million related to the acquisition of the remaining 50% interest in the Myrtle Beach Hwy 17 joint venture as discussed in Note 4.In addition, rental property increased by $32.0 million related to the fair market valuation of our previously held interest in excess of carrying amount. 17 Wealso completed a non-cash exchange offering, as described in Note 6, which resulted in the retirement of $142.3 million in principal amount of Exchangeable Notes which had a carrying value of $135.3 million.These notes were retired with the issuance of approximately 4.9 million common shares. As described in Note 3, in August 2009 we closed on the sale of an outparcel of land at our property in Washington, PA.A non-cash condition of the sale was the assumption by the buyer of approximately $2.6 million of the tax increment financing liability associated with the property. During the second quarter of 2008, upon the closing of our $235.0 million LIBOR based unsecured term loan facility, we determined that we were unlikely to enter into a US Treasury based debt offering.We reclassified to earnings in the period the amount recorded in other comprehensive income, $17.8 million, related to our US
